      Case 3:12-cv-00475-MMD-WGC Document 119 Filed 05/06/20 Page 1 of 2




1    ARRON D. FORD
     Attorney General
2    KEVIN A. PICK (Bar No. 11683)
     Senior Deputy Attorney General
3    CAMERON P. VANDENBERG (Bar. No. 4356)
     Chief Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    5420 Kietzke Lane, Suite 202
     Reno, Nevada 89511
6    Tel: 775-687-2129
     Fax: 775-688-1822
7    kpick@ag.nv.gov
8    Attorneys for Defendant Nevada
     Department of Corrections
9
10                           UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA
12   BARON BEMENT,                                     Case No. 3:12-cv-00475-MMD-WGC
13                          Plaintiff,
14           vs.                                             STIPULATION AND ORDER TO
                                                            EXTEND JOINT PRETRIAL ORDER
15   THE STATE OF NEVADA DEPARTMENT                           DEADLINE (FIRST REQUEST)
     OF CORRECTIONS,
16
                            Defendants.
17
18          Defendant, State of Nevada Department of Corrections (“NDOC”), by and through its
19   attorneys, Aaron D. Ford, Attorney General for the State of Nevada, Kevin A. Pick, Senior
20   Deputy Attorney General, and Cameron P. Vandenberg, Chief Deputy Attorney General, and
21   Plaintiff, Baron Bement, by and through his counsel Brian R. Morris, Esq., hereby stipulate and
22   agree that the current May 8, 2020, deadline to file the parties’ proposed joint pretrial order be
23   extended until 30 days after the Court enters its decision on NDOC’s Motion for
24   Reconsideration (ECF No. 117), which was filed on May 5, 2020.
25          NDOC’s Motion for Reconsideration asks this Court to reconsider the April 8, 2020,
26   Order (ECF No. 116) denying summary judgment and instructing that this case proceed to trial.
27   See ECF No. 117. As such, any order regarding NDOC’s Motion for Reconsideration will
28   necessarily involve (and possibly impact) many of the required sections in the proposed joint

                                                        1
      Case 3:12-cv-00475-MMD-WGC Document 119 Filed 05/06/20 Page 2 of 2




1    pretrial order, including the contested issues of law and fact, the necessary exhibits, the
2    necessary witnesses, and the length of the trial. As such, the parties agree that judicial economy
3    and good cause support extending the current deadline for the proposed joint pretrial order until
4    30 days after the Court rules on NDOC’s Motion for Reconsideration.
5           Additionally, good cause also exists for this stipulated extension due to the fact that the
6    undersigned counsel for NDOC recently returned from 30 days of paternity leave ending on
7    April 24, 2020, and did not have the benefit of the full 30 day period to prepare the proposed
8    joint pretrial order, as set forth in the Court’s April 8, 2020, Order. Furthermore, the ability of
9    the undersigned counsel for NDOC to prepare the proposed joint pretrial order has been
10   hindered by the current pandemic, including the Governor’s stay at home order.
11          DATED this 6th day of May 2020.
12   AARON D. FORD
13   Attorney General

14   By: /s/ Kevin A. Pick                             /s/ Brian R. Morris, Esq.
        KEVIN A. PICK (Bar. No. 11683)                 Brian R. Morris, Esq.
15      Senior Deputy Attorney General                 5455 S. Fort Apache Road, #108-151
16      CAMERON P. VANDENBERG                          Las Vegas, NV 89148
        (Bar. No. 4356)                                Tele: (702) 551-6583
17      Chief Deputy Attorney General                  Fax: (775) 313-0876
        Attorneys for Defendant NDOC                   Email: brmorris@lawforthepeople.com
18
                                                       Attorney for Plaintiff
19
20
21                                                 ORDER
22          IT IS SO ORDERED.
23
                    May 6, 2020
            DATED: ___________________, 2020.
24
25
                                                            ___________________________________
26                                                          UNITED STATES DISTRICT JUDGE
27
28

                                                        2
